         Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WYNDHAM HOTEL GROUP
 INTERNATIONAL, INC.,
                      Plaintiff,                                  15-CV-7996 (JPO)

                     -v-                                       OPINION AND ORDER

 SILVER ENTERTAINMENT LLC and
 ALLEN SILVERMAN,
                     Defendants.


J. PAUL OETKEN, District Judge:

       On August 6, 2018, this Court issued an order awarding Plaintiff Wyndham Hotel Group

International, Inc. (“Wyndham”) damages as a result of a breach of a franchise agreement by

Defendants Silver Entertainment LLC (“Silver”) and Veneto Hotel & Casino, S.A. (“Veneto”).

(Dkt. No. 156.) As a result of that judgment, all that remained to be resolved was Wyndham’s

breach of contract claim against Defendant Allen Silverman, the alleged guarantor of a note

related to the franchise agreement. Silverman has moved to dismiss Wyndham’s claims against

him pursuant to Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 185.) For the reasons that

follow, Defendant Silverman’s motion is denied.

I.     Background

       A.     Factual Background

       The Court assumes familiarity with the factual background of this case as set forth in its

prior opinion. See Wyndham Hotel Group Int’l, Inc. v. Silver Ent. LLC, 15-cv-7996, 2018 WL

1585945, at *1 (S.D.N.Y. Mar. 28, 2018).




                                                1
            Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 2 of 8




        B.      Procedural Background

        Following the disposition of Wyndham Hotel Group Int’l, Inc., 2018 WL 1585945 at *1,

the Court entered a final judgment against Defendants Silver and Veneto. 1 (Dkt. No. 156.)

Consequently, the only claim left was Wyndham’s breach of contract claim against Defendant

Allen Silverman resulting from Silverman’s alleged failure to pay Wyndham the remaining

balance of a note he guaranteed. 2 (See Dkt. Nos. 39, 159, 169.) The action against Silverman

was stayed in 2016. (See Minute Entry, dated July 11, 2016.) On September 11, 2019, the Court

lifted the stay and ordered Silverman to answer Wyndham’s complaint. (Dkt. No. 179.)

        Defendant Silverman responded by filing a motion to dismiss the complaint for failure to

state a claim pursuant to Federal Rule of Civil Procedure Rule 12(b)(6). (Dkt. No. 185.) He

argues that the complaint fails to state a breach of contract claim against him because the

guaranty is void for lack of consideration and void as ambiguous. (See, e.g., Dkt. No. 187 at 4,

7–8.) Wyndham argues otherwise. (Dkt. No. 191 at 6, 7–11.) The motion is ripe for resolution.

II.     Legal Standard

        To survive a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss, a complaint

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). When deciding a 12(b)(6) motion, “the court must accept

as true the complaint’s factual allegations and draw all inferences in the plaintiff’s favor.”

Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006) (citation and internal quotation


        1
         Notably, Wyndham asserts that Defendants Silver and Veneto “have not satisfied any
portion of [the final] judgment” to date. (Dkt. No. 191 at 5.)
        2
       The balance remaining on the note, exclusive of interest, is $255,000 (Dkt. No. 1
(“Compl.”) ¶ 29), and the recipient of the loan was Veneto. (Compl. ¶ 21.)


                                                   2
           Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 3 of 8




marks and alterations omitted). Further, in addition to “the allegations on the face of the

complaint,” courts considering Rule 12(b)(6) motions also “may permissibly consider documents

. . . that are attached to the complaint or incorporated in it by reference.” Roth v. Jennings, 489

F.3d 499, 509 (2d Cir. 2007).

III.   Discussion

       This Court has subject-matter jurisdiction over these claims pursuant to 28 U.S.C.

§ 1332. Plaintiff is a Delaware corporation with a principal place of business in New Jersey,

Defendant Silverman is a New York citizen, and the matter in controversy exceeds $75,000,

exclusive of interest and costs.

       Silverman challenges the breach of contract claim against him on two grounds. 3 Each is

discussed in turn.

       A.       Consideration for the Guaranty

       Silverman argues that the guaranty is void for lack of consideration because (1) the note

was secured by a prior guaranty, to which Silverman was not a party; (2) the guaranty was not

made contemporaneously with the franchise agreement it is purportedly related to; and (3) the

loan was made “more than a month” before the guaranty was executed. (Dkt. No. 187 at 8.)

Thus, according to Silverman, because there was no concurrent bargained-for exchange,

additional consideration was necessary for the guaranty to be enforceable against him. (See e.g.,

id.)




       3
          Though resolution of this state-law dispute would normally require a choice of law
analysis, the parties agree that New Jersey law controls. See Fed. Ins. Co. v. Am. Home
Assurance Co., 639 F.3d 557, 566 (2d Cir. 2011) (the fact that “the parties agree that New
[Jersey] law controls . . . is sufficient to establish choice of law”).


                                                  3
           Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 4 of 8




       Wyndham argues that separate consideration is unnecessary because Silverman’s

guaranty replaced the prior guaranty of a note that related to the franchise agreement, and thus is

still part and parcel of that agreement. (See Dkt. No. 191 at 9.) In the alternative, Wyndham

argues that the guaranty was supported by separate consideration, including Wyndham’s

agreeing to transfer the primary obligations under the note from Silverman to Veneto in

exchange for Silverman’s guaranty, as well as Wyndham’s forgiving “10% of the principal loan

balance . . . on each anniversary of the Hotel’s opening date,” as detailed in the note that

Silverman guaranteed. 4 (See Dkt. No. 191 at 9–10.)

       “Basic contract principles render a promise enforceable against the promisor if the

promisee gave some consideration for the promise.” Perfume Paradise Ltd. v. Lekach, 07-cv-

2750, 2008 WL 11510508, at *2 (D.N.J. 2008) (quoting Martindale v. Sandvik, Inc., 173 N.J. 76,

87 (2002)). “The essential requirement of consideration is a bargained-for exchange of promises

or performance that may consist of an act, a forbearance or the creation, modification, or

destruction of a legal relation.” Martindale, 173 N.J. at 87 (quotation omitted). Further, “[a]

very slight advantage to one party, or a trifling inconvenience to the other, is [] sufficient

consideration to support a contract.” Id. at 87–88. Additionally, and relevant here, “past

consideration is insufficient to support an agreement entered into subsequent to a primary

contract” and thus “the subsequent agreement ‘must be supported by new and independent

consideration.’” Perfume Paradise Ltd., 2008 WL 1150508 at *2 (quoting Emerson N.Y.-N.J.,



       4
         Silverman feverishly contends that none of these arguments are alleged verbatim in the
complaint. (See Dkt. No. 192 at 5–6.) True. But Silverman seemingly forgets that, when
deciding a Rule 12(b)(6) motion, the Court must draw all inferences in the plaintiff’s favor. See
Caplaw Enters., 448 F.3d at 521 (citation omitted). Thus, if what Wyndham argues to be
consideration can reasonably be inferred from the complaint and attached documents, the Court
will accept them.


                                                  4
         Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 5 of 8




Inc. v. Brookwood Television, Inc., 122 N.J. Super. 288, 293 (Super. Ct. Law Div. 1973)).

Accordingly, a guaranty not made at the same time as the contract it relates to “must be

supported by separate consideration,” though the “‘consideration need only be slight.’” Id.

(quoting Walder, Sondak, Berkeley & Brogan v. Lipari, 300 N.J. Super. 67, 79 (Super. Ct. App.

Div. 1997)). Furthermore, the recipient of the consideration does not have to be the guarantor,

because “[i]t matters not from whom the consideration moves or to whom it goes.” See id. at 3

(quoting Coast Nat’l Bank v. Bloom, 113 N.J.L. 597, 602 (1934)); see also Great Falls Bank v.

Pardo, 263 N.J. Super. 388, 401 (Super. Ct. Ch. Div. 1993) (“[I]t is unnecessary that any

consideration pass directly from the guarantee . . . to the guarantor.”).

       With these principles in mind, it is clear that separate consideration apart from the

franchise agreement consideration is needed in order to enforce the guaranty against Silverman,

because “past consideration is insufficient to support an agreement entered into subsequent to a

primary contract.” Perfume Paradise Ltd., 2008 WL 1150508 at *2 (quoting Emerson N.Y.-N.J.,

Inc., 122 N.J. Super. at 293). Further, because a “promise to pay [the] antecedent debt of another

is not generally regarded as consideration for a guaranty,” Great Falls Bank, 263 N.J. Super at

401, the consideration with respect to the actual loan payment is also insufficient to enforce the

guaranty against Silverman.

       That said, Wyndham successfully alleges consideration for the guaranty in two forms.

First, as the note signed by Silverman as guarantor states (Dkt. No. 1-4 at 2), and as the

complaint alleges (Compl. ¶ 22), “[o]n each anniversary of the Facility Opening Date, one-tenth

of the original principal amount will be forgiven without payment.” (Dkt. No. 1-4 at 2.) Though

Veneto, the recipient of the loan, received the loan payment before the note and guaranty were

executed per the terms of the franchise agreement, it did not receive the favorable loan terms




                                                  5
         Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 6 of 8




until the note was executed. (Id.) Accordingly, because “[i]t matters not from whom the

consideration moves or to whom it goes,” Perfume Paradise Ltd., 2008 WL 1150508 at *3

(quoting Coast Nat’l Bank, 113 N.J.L. at 602), the beneficial loan forgiveness terms received by

Veneto as part of the note that Silverman guaranteed qualify as adequate consideration. This is

because, at this stage of the litigation, the Court must draw all inferences in Wyndham’s favor,

Caplaw Enters., 448 F.3d at 521, and it is reasonable to infer that Silverman agreed to guaranty

the note, at least in part, in exchange for Veneto receiving favorable loan terms.

       Second, the Veneto note explicitly states that it replaced an older note on which

Silverman was the primary obligor. (Dkt. No. 1-4 at 3.) Further, the Veneto note states that the

older note was “marked ‘signed and discharged’ and returned to Silverman contemporaneously

with the delivery” of the Veneto note. (Id.) Thus, it is a reasonable inference that Silverman

guaranteed the Veneto note, in part, in exchange for his release as the primary obligor under the

old note. And, at this stage of the litigation, it is an inference the Court must make in

Wyndham’s favor. See Caplaw Enters., 448 F.3d at 521 (“[T]he court must accept as true the

complaint’s factual allegations and draw all inferences in the plaintiff’s favor” when deciding a

12(b)(6) motion.) (emphasis added) (citation and internal quotation marks and alterations

omitted). Thus, because consideration need only be “[a] very slight advantage to one party,”

Martindale, 173 N.J. at 87–88, and Silverman’s release as the primary obligor of the older note

can reasonably be understood to advantage him, separate consideration for the guaranty is

properly found here.

       Accordingly, Silverman’s motion to dismiss the breach of contract claim on the ground

that the guaranty lacked consideration must be denied.




                                                  6
           Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 7 of 8




       B.      Ambiguity of the Guaranty

       Silverman next argues that the guaranty is too ambiguous to hold him personally liable. 5

(See e.g., Dkt. No. 187 at 4, 8.) Specifically, he argues that because the guaranty lacks the

phrase “personally guarantees” or any variation of the word “personal,” that somehow makes the

guaranty too vague as to his personal liability. (Dkt. No. 187 at 8.) This argument is meritless.

       “[I]n order to be enforceable, the terms of [] a contract must be sufficiently clear and

capable of judicial interpretation.” Shebar v. Sanyo Bus. Sys. Corp., 111 N.J. 276, 290 (N.J.

1988). And, “[w]hen resolving questions as to the interpretation of contracts of guarantee,

[courts] look to the rules governing construction of contracts generally.” Center 48 Ltd.

Partnership v. May Dep’t Stores Co., 355 N.J. Super. 390, 405 (App. Div. 2002) (citation

omitted). Further, “[i]t is fundamental that a guarantor is not bound beyond the strict terms of its

promise,” and though “any ambiguity should be construed in favor of the guarantor, the

agreement should be interpreted according to its clear terms so as to effect the objective

expectations of the parties.” Id. at 405–06 (quotation omitted).

       With these principles in mind, the Court easily concludes that the guaranty is

unambiguous. In relevant part, the note states: “In the event that Maker shall fail to pay Holder,

on or before the fifteenth (15th) day following written demand therefore, any or all amounts due

and payable under this Note, then Guarantor shall pay to Holder any and all such amounts due to



       5
          Oddly, one of Silverman’s arguments on this point is that “[t]here is no commercially
reasonable purpose” for him to personally guaranty a loan that provided funds to his sons’ hotel,
the Veneto. (Dkt. No. 187 at 9.) This argument seems directed more toward the issue of
consideration than of ambiguity, as it deals with the question of what would induce Silverman to
enter into such a guaranty. And, as the Court has discussed, Silverman and his sons received
adequate consideration for entering into the guaranty, namely, a release from being the primary
obligor on the old note for Silverman, and favorable loan forgiveness terms for his sons’ hotel,
the Veneto. See supra.


                                                 7
          Case 1:15-cv-07996-JPO Document 198 Filed 09/14/20 Page 8 of 8




Holder by Maker.” (Dkt. No. 1-4 at 3.) Further, and critically, not even half a page down, the

note contains the following language: “By signing below, Guarantor agrees to be bound by the

terms and provisions of this Note.” (Id.) Though Silverman argues otherwise, this language is

“sufficiently clear and capable of judicial interpretation.” Shebar, 111 N.J. at 290. Further, the

only logical “objective expectation[] of the parties,” with respect to the note and the “clear

terms” of the guaranty language in particular, Center 48 Ltd. Partnership, 355 N.J. Super. at 406

(quotation omitted), is that in the event that the principal amount was not completely forgiven,

and Veneto failed to pay Wyndham back, Silverman, as “Guarantor, shall pay to [Wyndham] any

and all such amounts due to [it] by [Veneto].” (Dkt. No. 1-4 at 3.)

         Consequently, Defendant Silverman’s motion to dismiss for failure to state a breach of

contract claim against him because the guaranty is void as ambiguous must be denied.

                                                ***

         Because a fair reading of the complaint and attached documents show that Wyndham

may be entitled to relief, Silverman’s Rule 12(b)(6) motion to dismiss is denied.

IV.      Conclusion

         For the foregoing reasons, Defendant Allen Silverman’s motion to dismiss is DENIED.

         Defendant Silverman shall file an answer within 14 days of the date of this Opinion and

Order.

         The Clerk of Court is directed to close the motion at Docket Number 185.

         SO ORDERED.

Dated: September 14, 2020
       New York, New York

                                              ____________________________________




                                                  8
